DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the document received on 08/03/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. 2014/0088753) in view of Oohara U.S. 2017/0012567.
In regards to claim 1. Lim discloses an electric tool comprising: a motor (14); an operation part (18) provided to be operable by a user (see at least paragraph 27, 32); a motor drive control unit (22) configured to perform control of driving the motor in response to the operation part being operated (see at least paragraph 36, 42); a temperature sensor (202); and a temperature determination unit (see at least paragraph 38 and 58) configured to determine overheating of the motor (see at least paragraph 38 and 58), wherein the temperature determination unit is configured to estimate a temperature of the motor (see at least paragraph 38 and 59), and to determine the overheating of the motor based on the estimated temperature (see at least paragraph 42, 59 and fig. 6b).
Lim does not disclose a temperature determination unit configured to correct a detection result of the temperature sensor based on a drive situation of the motor to estimate a temperature of the motor and to determine the overheating of the motor based on the estimated temperature.
Oohara teaches a temperature determination unit (at least elements 17 and 20) configured to correct a detection (see at least paragraph 29 correction done by unit 20) result of the temperature sensor based on a drive situation of the motor to estimate a temperature of the motor and to determine the overheating of the motor based on the estimated temperature (see at least paragraph 29 and 31).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lim to include the control and temperature determination unit as described by Oohara for the purpose of comparing actual temperature with an expected temperature of the motor and using the comparison for altering the drive situation of the motor to prevent overheating of the motor as taught by Oohara in at least paragraphs 31, 68, and 81. One would have been motivated to make this combination to prevent overheating and burnout of the windings of the motor as discussed in Oohara paragraphs 31, 68, and 81 which would prevent damage to the motor. 
In regards to claim 2. Lim discloses the electric tool according to Claim 1, wherein the motor drive control unit is configured to limit an output of the motor when the operation part is operated in a state where the temperature determination unit detects the overheating of the motor (see at least paragraph 58 and fig. 6 the duty cycle is changes based on temperature).
In regards to claim 3. Lim in view of Oohara teaches the electric tool according to Claim 1, Oohara further teaches wherein the temperature determination unit is configured to use a correction value (value from unit 20) which is at least based on the drive situation of the motor (input from unit 21) for a predetermined fixed period and a change in temperature detected by the temperature sensor for the fixed period (temperature recorded from unit 19), so as to estimate the temperature of the motor (see at least paragraph 29 an estimated temperature profile of the motor is estimated for controlling driving of the motor and preventing overheating).
In regards to claim 4. Lim in view of Oohara teaches the electric tool according to Claim 3, Oohara further teaches wherein the temperature determination unit is configured to use a correction value 
In regards to claim 5. Lim discloses the electric tool according to Claim 1, further comprising: a driver (28) configured to be driven by the motor and to strike out a fastener (F) from an ejecting port (16) provided at a tip end of the tool (20; see at least fig. 1 and 2), wherein the temperature determination unit is configured to calculate an operation pace based on a number of drive times of the driver (see at least fig. 6a), and to correct the detection result of the temperature sensor (see at least paragraphs 57 and 58), based on the calculated operation pace, so as to estimate the temperature of the motor.
Lim does not distinctly disclose to correct the detection result of the temperature sensor based on the calculated operation pace, so as to estimate the temperature of the motor.
Oohara further teaches to correct a detection (see at least paragraph 29 correction done by unit 20) result of the temperature sensor based on the calculated operation pace (duty cycle), so as to estimate the temperature of the motor (see at least paragraph 29 and 31 the operation pace is the duty cycle of the motor).
In regards to claim 6. Lim discloses an electric tool (fig. 1) comprising: a motor (14 see at least paragraph 29); an operation part (18) provided to be operable by a user (see at least paragraph 32); a motor drive control unit (22) configured to perform control of driving the motor in response to the operation part being operated (see at least paragraph 32 and 36); a temperature sensor (202); and a temperature determination unit (see at least paragraph 38) configured to determine overheating of the motor (see at least paragraph 38 and 58).
Lim does not disclose determination unit is configured to compare a determination threshold value which varies depending on a drive situation of the motor for a predetermined fixed period, and an output of the temperature sensor, and to determine an overheated state of the motor when the output of the temperature sensor exceeds the determination threshold value.
Oohara teaches a temperature determination unit (at least elements 17 and 20) configured to compare a determination threshold value (value from input 21) which varies depending on a drive situation of the motor for a predetermined fixed period, and an output of the temperature sensor (see at least paragraph 29 and 30), and to determine an overheated state of the motor when the output of the temperature sensor exceeds the determination threshold value (see at least paragraph 31, 68, and 81).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lim to include the control and temperature determination unit as described by Oohara for the purpose of comparing actual temperature with an expected temperature of the motor and using the comparison for altering the drive situation of the motor to prevent overheating of the motor as taught by Oohara in at least paragraphs 31, 68, and 81. One would have been motivated to make this combination to prevent overheating and burnout of the windings of the motor as discussed in Oohara paragraphs 31, 68, and 81 which would prevent damage to the motor. 

In regards to claim 7. Lim in view of Oohara teaches the electric tool according to Claim 6, Oohara further teaches wherein the temperature determination unit is configured to use a determined threshold value (value from unit 20) for determining the overheated state of the motor at least using the drive situation of the motor (input from unit 21) for the predetermined fixed period (see expression of paragraph 30) and the change in temperature detected by the temperature sensor for the fixed period (temperature recorded from unit 19), so as to estimate the temperature of the motor (see at 
In regards to claim 14. Lim in view of Oohara teaches The electric tool according to Claim 1, Oohara further teaches wherein the temperature determination unit is configured to: use a first correction value to correct the detection result of the temperature sensor in a first drive situation where a number of drive times of the motor is larger (see at least fig. 6 and paragraphs 59-69 the correction value depends of the type of driving operation the motor is to perform so if the motor will be driven a large number of times the correction value will be large since the motor will be operated for a longer period of time since the motor is more likely to overheat); and use a second correction value which is smaller than the first correction value to correct the detection result of the temperature sensor in a second drive situation where the number of drive times of the motor is smaller (see at least fig. 6 and paragraphs 59-69 the correction value depends of the type of driving operation the motor is to perform so if the motor will be driven only a few times the correction value will be smaller since the motor will be operated for a shorter period of time since the motor is less likely to overheat).
In regards to claim 15. Lim in view of Oohara teaches The electric tool according to claim 1, Oohara further teaches wherein the temperature determination unit is configured to correct the detection result of the temperature sensor based on a drive time period of the motor (see expression of paragraph 30), a number of drive times of the motor or an integrated value of supply currents to the motor in a predetermined fixed period (see at least the expression in paragraph 30 and paragraph 31) and to determine the overheating of the motor based on the estimated temperature (see at least paragraph 31).
In regards to claim 16. Lim in view of Oohara teaches The electric too according to claim 6, , Oohara further teaches wherein the temperature determination unit is configured to: compare a first determination threshold value (s32) and the output of the temperature sensor in a first drive situation .
Allowable Subject Matter
Claims 8, 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed electric tool comprising: a motor; an operation part provided to be operable by a user; an actuation member; a drive mechanism configured to use the motor as a power source to drive the actuation member; and a control device including: a motor drive control unit configured to perform control of driving the motor in response to the operation part being operated; and a temperature determination unit configured to compare a temperature of a heat generating part with a predetermined threshold value, wherein a first threshold value and a second threshold value greater than the first threshold value are set as the predetermined threshold value, wherein the control device is configured to control the drive mechanism to: stop the actuation member at a first stop position when the temperature determination unit determines that the temperature of the heat generating part is not higher than the first threshold value; stop the actuation member at a second stop .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731